OPINION OF THE COURT. ABBOTT, J. (After stating the faetsi) — The plaintiff originally went on the premises of the defendant for the purpose of transacting with it business of the kind which it undertook to do with the public and was, therefore, there by its implied invitation, and according to the evidence was remaining by its direct invitation, or suggestion of the station-agent, -when he received the injury for which he seeks to hold the defendant liable. The defendant claimed, and the trial court held, that he went outside of the protection of his invitation in placing himself as he did, when he received the injury.  1 Obviously,, there must be some limit to what would be included in an invitation which is not expressed but only implied from the fact that the business of a common carrier of passengers and freight is transacted on the premises. At most of the railway stations in this country there is nothing to prevent the public from going upon the tracks of the railroad from the offices, waiting rooms and platforms. It is assumed to be, and is, we think, matter of common knowledge that it is highly dangerous to go upon or close to tracks where engines and ears too heavy to be stopped at a moment’s notice, are passing with more or less regularity and frequency. This general knowledge of the danger is relied on to a great extent at the smaller and less frequented railway stations to prevent people who are there on business from going upon the tracks except as it may be necessary in taking trains, or doing such other business, as they may have at the stations. At such times as they are necessarily upon the tracks for their business, the railroad company which has impliedly invited them there for the purpose, is held to the degree of responsibility for their safety which the circumstances impose. But, in this case it was in no wise necessary or even more convenient for the transaction of the plaintiff’s business with the defendant company, that he should go near the tracks. He could have seen empty cars as well, — one would suppose better, — from a safe place on the platform, than with a part of his person projecting into the space marked by the edge of the platform and the rails as that reserved and presumably deemed necessary for the passage of the trains, even if the implied invitation of the defendant,' or the express invitation of its representative, the station-agent gave the plaintiff the right to go wherever he pleased on the platform. It cannot be that he was thereby authorized to go beyond it, when there was no occasion for him to go for any purpose, connected with his business there. Oatts v. Cincinnati, N. O. & T. P. Ry. Co., (Ky.) 22 S. W. Rep. 330; Gulf, Colo. & S. F. Ry. v. Bolton, 6 Am. Negligence Rep. 493; Diebold v. Pennsylvania R. R. Co., 50 N. J. L., 478; 14 Atl. Rep. 576; 29 Cyc. L. & P., p. 452, and cases cited. The only duty of the defendant toward the plaintiff, under the circumstances, was not to injure him wantonly or unnecessarily after his presence where he was, was known to its employees. Thompson on Negligence, Secs. 1705, 1723; Railway Co. v. Bennett, 69 Fed. Rep. 525.  2 There was no evidence that the culminating act of negligence on the part of the appellant that he was looking from instead of toward the approaching cars when he was injured, was known to any employee of the appellee, and only slight evidence compared with that to the contrary, that any employee noticed him as he was seated. If, however, it should be held, as we think it cannot, that the invitation of the appellee went so far as to warrant the appellant in seating himself on the edge of the platform with his legs projecting beyond it toward the tracks, we think the evidence shows, beyond question, that he was guilty of contributory negligence at the time of the injury. He saw cars approaching on the tracks nearest him, and while there was room for them to pass him, with little to spare, if he remained as he was and the cars kept to the rails, and nothing projected from them, it was little short of recklessness to- incur the risk needlessly that he might be accidentally thrown forward from behind by some passing truck or other object, or that the cars might leave the rails, or that some article might be projecting from a car, as so frequently happens, from the jolting of its load. He had no right thus to adventure his person beyond the edge of the platform into the space thus plainly marked off and reserved for the passage of cars. And, as if to emphasize his challenge to disaster, he allowed his gaze to be directed to the direction in which the cars were going' instead of keeping it fixed on them as they approached. Even that precaution would, probably, have availed to save him from the deplorable injury which occured to him. That precaution, so clearly necessary to one in his position, he failed to take, and we find no warrant in law for requiring the defendant to bear any of the consequences of his negligence. Thompson on Negligence, Secs. 1606, 1638; 29 Cyc. p. 507 et seq.; Railway Co. v. Houston, 95 U. S. 697; Pennsylvania Ry. Co. v. Bell, 122 Pa. St. 58. Although the trial court did not expressly base its-direction to the jury to return a verdict for the defendant on the contributory negligence of the plaintiff, we think it might properly have done so on that additional ground. Mitchell v. Ry. Co., 143 U. S. 513; Tucker v. Baltimore & Ohio Ry. Co., 59 Fed. 968; Railway Co. v. Houston, 95 U. S. 702; Bancroft v. Railroad Co., 97 Mass. 278. The judgment of the District Court is affirmed.